Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 1 of 29 PageID 68




              Exhibit D
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 2 of 29 PageID 69




                                 MOBILE SOLAR EQUIPMENT SUBLEASE

   SUBLESSOR:
                                                                                                                        Mobile Solar Equipment
   DC Solar Distn"bution, lnc,                                                                                               Sublease No.
   4901 Pwk Road
   Benicia, CA 94510                                                                                                                  3731


   SUBLESSEE:
   International Speedway Corporation
   International Motorsports Cenlc:r
   One Daytona Boulevard
   Daytona Beach, FL 32114




                RENTAL TERM                                 RENTAL PAYMENTS                                             DEPOSIT

                    120 Months                               S900 per month per unit                                        so

   SUBLESSOR CONTACT INFORMATION:                                          PHONE NO:

   Paulette Camnff                                                         925.203.1088



                                                 MOBILE SOLAR EQUIPMENT SUBLEASE

              TIIIS MOBILE SOLAR EQUIPMENT SUBLEASE ("Sublease") is cntcn:d into lhis 21• day of Sept 2017, by and between DC
   SOLAR DISTRWUTION, INC., a California corporation ("Sublessot") and INTERNATIONAL SPEEDWAY CORPORATION, a Florida
   corporation {"Sublesscc") based upon the following facts and cin::umstances.

             Sublcssor and non-party SunTrust Equipment F'mance & Leasing Corp., a Georgia corporation ("Lessor'') entered into that certain
   Mobile Solar Equipment Lease dated September 25, 2017, (the "Master Lease; pursuant to which Lessor leased to Sublessor certain solar
   equipment descn'bcd in Schedule A of the Master Lease. Capitalized tcnns used herein without definition shall have the meaning set forth in the
   Master Lease. A copy of the Master Lease is attached hereto and incorporated herein by reference.

              Sub lessor and Sublessee desire to enter into this Sublease for a portion of the solar equipment that is the subject of the Master Lease.

               NOW, THEREFORE, in consideration of the mutual covenants and promises hereinafter set forth, the parties, intending to be legally
   bo1U1d, agree as follows:

               I.          SUBLEASE. Sublessor hereby subleases to Sublessee and Sublessee hereby subleases from Sublessor 500 Solar Eclipse
   mobile solar generators as listed on Schedule "A" attached hereto and all accessories, upgrades, additions, substitutions, replacement parts and
   tools pertaining thereto (collectively, the"Solar Equipment"), it being understood by the parties that Sublessee shall only be obligated to sublease
   the mobile solar generators listed on Schedule A hereto. The Solar Equipment includes any and all accessions, aa:essories, upgrades, additions,
   substitutions, replacement parts and loots pertaining thereto (as defined in California Commercial Code section 9102(1)), which shall bet:ome
   part of the Solar Equipment and be subjea to all tcnns and conditions hereof. Sublessee may not assign its rights under this Sublease, in whole or
   in part, without the prior written consent of Subtessor, which consent may be given or denied in Sublcssor's sole and absolute discretion. Any
   assignment in violation of this Section I shall be nult and void. Upon Lessee's receipt of each shipment of Solar Generators, Lessee shall, upon
   satisfactory inspection of each Solar Generator, complete, execute and provide to Lessor an Acceptance Certificate in the fonn attached hereto as
   Exhibit A.
               2.          MASTER LEASE. Sublessee's use of the Solar Equipment is subject to all terms and conditions of the Master Lease. To
   the extent there is a con met between the terms of the Master Lease and this Sublease, this Sublease shall prevail. No term, condition or provision
   of the Master Lease may be modified, amended or deleted without the prior written consent of Lessor.
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 3 of 29 PageID 70




               3.         TERM. The term of this Sublease shall commence on Sq>tember 25, 2017 nnd shall e~pll'C 120 months thereafter (the
   "Tenn"), All provisions of this Sublease and the Master Lease shall apply during any extended term except as may be otherwise provided in any
   subsequent written agreement of the parties modifying this Sublease.
               4.         RENT. The monthly rent (the "Base Rent") shall be nine hundred dollars (S900.00) per solar generator. Sublessor shall
   begin delivery oflhe Solar Equipment upon execution of this Sublease. Sublessor shall continue delivery to Sublessee until such lime as all Solar
   Generators required by Subtessee have been delivered, Bas-e Rent for Solar Equipment delivered during any calendar month shall be prorated
   based on the number of full days remaining in such calendar month from the date of receipt and shall be included in the next month's rent
   payment Sub lessor shall invoice Su bles.sec Base Rent for the number of units of then in possession or control of or subleased by Sublcssee, plus,
   until such time as all Solar Generators required by Sublessee have been delivered to Sublessee, any prorated Base Rent. as described above.
   Rent payments should be sent to 4901 Parle Road, Benicia, CA 94510, orat such other addn:ss as Subl~r may designate in writing from time
   to time. Any nmt paymenl not received by the fifth (5 th ) day of the month shall be considered late and Sublessor shall provide written notice of
   such late payment to Sublessec and Sublessce shall have 10 business days to cure. If Sublessee does not cure such late payment within 10
   business days or receipt of the written notice then Sublessor, in addition to Sublessor's olher remedies, Sub lessor may assess a late payment
   charge equal to ten percent {10%) on any overdue amounL The late payment charge shall be considered additional rent. Rent for any partial
   month sh.all be prorated. Sublessee may re-rent the Solar Equipment for events occurring at the racetracks where the Solar Equipment is located
   for a minimwn of S300 per unit per event. In addition to Base Rent, Sublessee shall pay Sublessor 50% of the revenue generated fiom re,.rcntal of
   the Solar Equipment, with a minimum of SI 50 per unit per event to Sub lessor (the ''Rc:-Rcnt Revenue Split"). Sub lessee shall provide 10
   Sublessorwritten repons on at least a quarterly basis detailing Sublessec's re-rent activity along with payment of the Re-Rent Revenue Split.
              5.          REPRESENTATIONS, WARRANTIES AND COVENANTS.
                                  (a) Omani1.ation; Good Standing and OuaJifjgti9n. As of the date hereof, each party hereto represents and
   warrants to the other party that it (i) is a legal entity duty organi:z.cd, validly existing and in good standing under the laws of its jurisdiction of
   organization, {ii} bas all requisite power and authority lo own, lease and operate its properties and assets and to carry on its business as ptl$CDtly
   conducted and (iii) is qualified to do business and is in good standing as a foreign corporation or other legal entity in each jurisdiction where the
   ownership, leasing or operation of its assets or properties or conduet or its business requires such qualification,
                                  (b) Authority; Approval. A!. of the date hereof, each party here10 represents and warrants to the other party that {i)
   it has all requisite power and authority, (ii) it has taken all action necessary in order to execute, deliver and perfonn this Sublease and its
   obligations hereunder and consummate the transactions contemplated hereby and (iii} this Sublease has been duly executed and delivered by it
   and is a valid and binding agn:ement, cnfon:cable against it in accordance with its terms, subject to bankruptcy, insolvency, fmudulcnl transfer,
   reorganization, moratorium and similar laws of general applicability relating to or afTeeting creditors' rights and to general equity principles.
                                  (C) No C'onnicts Compliance wjrh I,aws. As of the date hereof, each party hereto represents and warrants to the
   other party that (i) no notices, repons or other filings are required to be made by such party with, nor are any consents, registrations, approvals,
   pcnnits or authorizations required to be obtained by such party from, any third party in connection with the e~ecution, delivery and perfonnance
   of this Sublease by such party, or the consummation of the transactions conlcmplalcd hereby; (ii) the execution, delivery and perfonnance or this
   Sublease by such party, does not, and the consummation of the transactions conlemplated hereby will not, constitute or result in (A) a breach or
   viol.ation of, or a default under such party's organizational documents or (B) with or without notice, lapse of time or both, a breach or violation
   of, a termination (or right of termination) or default under, the creation or acceleration of any obligations under or the creation of a lien on any of
   its assets pursuant to any material contract binding upon such party or under any law to which such party is subject or (C) any change in the rights
   or obligations of any party under any material contract binding upon such party; and (iii) the business of such party has not been, and is not being,
   conducted in material violation of any applicable laws.
                                (d) Tm,.
                                       (i) Sublessee acknowledges that Lessor or ccnain third parties may obtain investment tax credits, such
                                                as the investment lllX credits provided by Section 48(a)(I) of the Internal Revenue Code of 1986, as
                                                amended (''Tax Credits"), through the use of the Solar Generators continuously producing solar
                                                energy, Sublessoracknowledges thal it bas been infonned ofSublessec's proposed use oflhe Solar
                                                Generators and that such use is not anticipated to disallow or jeopardize the Tu Credits. Sublessee
                                                makes no representation or warranty with respect 10 the Tax Credits and the use thereof shall be the
                                                sole responsibility of Sub lessor.
                                           (ii) Sublessee represents and warrants to Sublessor that is not r.Jatcd to, or an affiliate of, Sublessor,
                                                Solannore Management Services, Inc., or DC Solar Solutions, Inc.;~ that as used herein,
                                                "affiliate'' means, with respect to any designated entity, any other entity that directly or indirectly
                                                through one or more intcnnediarics, controls, or is controlled by, or is under common control with,
                                                such designated entity. The tcnn "control" (including the lenns "controlled by" or''Under common
                                                control with") means the possession, directly or indirectly, of the power to direct or cause the
                                                direction of the management and policies of an entity, whether through ownership, by contract or
                                                otherwise; provided, however, that. in any event, any entity that owns directly or indirectly ten
                                                pcn::cnt ( 10%} or more of the securities having ordinary voting power for the election of directors or
                                                other governing body ofa corporation or ten percent (10%) or more of the partnmhip or other
                                                ownership inlcrests of any other entity (other than as a limited partner of such other entity) will be
                                                deemed to control such entity.
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 4 of 29 PageID 71




                6.           SHIPPING COSfS. Sublessor shall pay the costs to transport the Solar Generators from Sublessor to Sublessec's initially
    designated locations.
                7.           USE; MAJNTENANCE AND REPAIR. Sublessee shall use the Solar Equipment so thnt it ri:mains capable of
    producing electricity from solar energy continuously during the Term, unless such Solar Equipment becomes damaged or requires repairs, in
    which case Sublessee shall promptly notify Sublessor of the need for repairs. Sublessor shall maintain the Solar Equipment and shall promptly, at
    is expense, repair nny damaged Solar Equipment unless such damage was caused by the negligence or willful conduct ofSublessec, in which case
   such repairs shall be made by Sublessor at Sublessec's expense. Sublessee shall use the Solar Equipment in a careful and proper manner and shall
   comply with all warranties, laws, regulations and ordinances relating to its possession. use or maintenance. Sublessec shall use the Solar
    Equipment within the United States only nnd shall not remove or transport the Sotar Equipment outside of the United States at any time.
   Sublcssor shall have the right from time to time, during reasonable business hours, to enter upon Sublessec's premises for the purpose of
   inspecting or repairing the Solar Equipment Sublessee shall protect the Solar Equipment from deterioration other than nonnal wear and tear, and
   shall only use the Solar Equipment for its intended purpose and within nonnal capacity. Sublessec shall maintain all records, logs, manuals and
   other materials in respect of the Solar Equipment Sublessee shall not make any modifications, alterations or additions to the Solar Equipment.
                8.           INSURANCE. Throughout the Tenn, Subfessee shall obtain, maintain, and keep the Solar Equipment insured against all
   risks of loss or damage from every cause whatsoever in an amount not less than the replacement cost. Sublessee shall also obtain and maintain
   throughout the Tenn comprehensive commercial general liability insurance, covering liability for bodily injwy, including death, and property
   damage resulting from the use and operation of the Solar Equipment in an amount no less than One Million Dollars (S 1,000,000) per occum:nce.
   Sublessor, its successors or assigns, shall be named as an additional insured with respect to insurance for damage or loss of the Solar Equipment
   and shall also be named as an additional insured and loss payee on the commercial general liability insurance. Sublessee shall pay all prcmiwns
   for such insurance and shall deliver to Sublessor proof reasonably satisfactory to Sublessor evidencing the required insurance. All insurance shall
   provide at least thirty (30) days advance written notice to Sublessor before any cancella1ion or material modification thereof. Sublessec hmby
   irrevocably appoints Sublessor as Sublessee's attorney-in-fact lo make claim for, receive payment of, and execute and endorse all documents,
   chctks or drafts received in payment for loss or damage under any insW'llJlce policy. Sub lessee agrees if Sub lessee 5ha11 fail to procure, maintain,
   and pay for such insurance, Sublessor shall have the right, but not the obligation, to obtain such insurance on behalf of and at the expense of
   Sublessee. In the event Sublessor does obtain such insurance, Subtessce agrees to pay all costs thereof with the next rental payment.
                9.           CASUALTY.
                            (a) Sub lessee shall notify Sub lessor within 3 Business Days after the occwrence of any damage or destruction to the Solar
   Equipment from any cause whatsoever (other than ordinary wear and tear) ("Casualty Event").
                            (b) If such Casually Event docs not result in the total destruction of the Solar Equipment or damage to the Solar
   Equipment that is uneconomic to repair {an ..Event of Loss"), then Sub lessee shall repair or restore the Solar Equipment in aci::ordance with this
   Sublease and the provisions below:
                                        (i) Any insurance proceeds relating to such Casualty Event shall be held by Sublessor {and if received by
   Sublessec shall be promptly remitted to Sublessor to be held by Sublcssor) as security for the perfonnance of Sublessee of its obligations in
   respect of such Casualty Event and shall be applied by Sublessor to reimburse Sublessee for the costs of n:pairing or restoring the Solar
   Equipment upon receipl by Sublessor of evidence satisfactory to Sublessor that such repair or restoration bas been completed together with an
   invoice therefore.
                                        (ii) Sublessee shall commence such repair or restoration as promptly as reasonably practicable, but in any event
   within thirty (30) days after such Casualty Event. Title to the repaired or restored Solar Equipment shall vest in Lessor as such portions of the
   Solar Equipment are repaired or replaced, and such title shall become subject to lhe Master Lease and this Sublease, automatically without any
   further act, and, at Sublessec's sole cost and expense, all appropriate filings and recordings requested by Sublessor shaJI be made.
                If any of the forgoing conditions cannot beor is not satisfied, such Casualty Event shall be deemed lo constitute an Event of Loss.
                            (c) Sublessee assumes the risk of loss of, or damage to, the Solar Equipment covered by this Sublease from any and every
   cause whatsoever, notwithstanding Section 2A~219{1) of the Unifonn Commertial Code, including, but not limited to, casualty, collision, upset,.
   rue, theft, malicious mischief, vandalism, graffi1i and mysterious disappearance, except as otherwise provided in this Sublease. No such loss or
   damage relieves Sublessee from any obligation under this Sublease.
                            (dl If, in Sub lessor's judgment, the Solar Equipment bas been losi. stolen, destroyed or damaged beyond repair, Sublessec
   shall pay Subtessor upon demand all accrued Sublease charges to the date of the occurrence, together wilh all insurance proceeds Sublcssec
   receives for lhe lost, stolen, destroyed or damaged beyond repair Solar Equipment The unavailability of insurance proceeds shalt not relieve
   Sub lessee of its liability to Sublessor for the lost, stolen, destroyed or damaged beyond repair Solar Equipment The parties agree to adjust any
   n:maining sublease payments accordingly after the date of occumnce.
                10.         RETURN.
                            (a) Upon the expiration or tennination of this Sublease, Sublessee shall return the Solar Equipment to Sublessor at 4901
   Park Road, Benicia, CA, or such other address as Sublessor may designate in writing. Reasonable costs to return the Solar Equipment shall be
   borne by Sublessor. At the time of such return, the Solar Equipment will be (i) in the same condition and appearance as when received by
   Sublessee, ordinary wear and tear excepted, (ii) in a condition as to demonstrate that Sublessce has in all rc:spects complied with its obligations
   under this Agreement and (iii) free and clear of all mongages, pledges, security interests, liens, encumbrances, leases, dispositions of ti lie or other
   charges ofany kind on property granted by Sublessee. Any holding over after the expiration of the Tenn shall be on a month-to-month basis and
   subject to all the tenns of this Agreement
                            (b) Upon the return of the Solar Equipment, Sublessee shall deliver or cause to be delivered to Sublessor all logs, manuals
   and data and inspection, modification and overhaul records which arc in Sublcssee's possession or are required to be maintained with respect
   thmto under applicable law.
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 5 of 29 PageID 72




                            (c) ln the event that any of the Solar Equipment is not returned in the condition required by Section IO(a), Sublessor shall
   be entitled to, in its sole discretion, either (i) require Sublessec, at Sublessee's expense. to rectify any defects or deficiencies, and Sublessec shall
   promptly comply with any such requirement; or (ii) repair or n:ctify any defects or deficiencies and charge the cost or same to Sublessee,
   payment ror which shall be due within ten ( 10) days or Sublessee's receipt ofinvoice from Sublcssor,
                 I 1.       TAXES. Sublessee shall comply with all laws and regulations relating to the use of the Solar Equipment Sublessor shall
   pay when due, all license fees, registration fees and property taxes, assessments, charges and other taxes. mtmicipal, state and federal, which may
   now or hereafter be imposed upon the possession, leasing, renting, operation, control, or use of the Solar Equipment. except for sales and we
   taxes. Sublessee shall pay all sales and we taxes relating to the use of the Solar Equipment. Sublessee will bear no obligation for payment or
   reimbursement of any other assessments, fees or taxes mentioned above associated with the Solar equipment.
                12.         INDEMNITY.
                            (a)         Sublessee hereby indemnifies, defends and bolds hannless Sublessor, each of its affiliates and their respective
   officers, directors, partners, shareholders, member.;, agents, employees, attorneys, accountants, representatives. successors and pennined assigns,
   from any and all liability, obligations, losses, damages, penalties, claims, suits, inlerest, penalties and cos.ts and expenses (including removal
   costs, remediation costs, closure cos.ts, lines, penalties, reasonable attorneys' fees and reasonable out-of.pocket disbursements) (collectively
   ..Damages"), arising out of or related to the possession, leasing, renting, operation, maintenance, repair, conlml, or use of the Solar Generators,
   unless and to the extent such Damages arise out of or result from the (i} negligence or willful misconduct of Sublessor, or (ii) through no fault, act
   or omission ofSublessee. Sublessce's indemnification obligations under this. Section 12(a) shall continue in full force and effect notwithstanding
   the expiration or other tennination of this Sublease.
                            (b)         Sublessor hereby defends, indemnifies, and holds hnnnlcss Sublcsset: and its officers, directors, employees.
   affiliates, representatives and agents from any and all Damages, nrising out of or resulting from (i) Sublessor's transportation, maintenance,
   repair, or ownership of the Solar Generators or defects in the Solar Generators not caused by Sublcssee, unless and to the extent such Damages
   arise out of the gross negligence or willful misconduct orSublessee or(ii) Sublessor's breach of the Master Lease Agn:emenL
                13.         DEFAULT, Any of the following shall constitute an event of defuult hereunder:
                            (a} Sublessee's failure: to make any pa)11lcnt when due, when such failure continues for ten ( to) days after Sublcssee's
   receipt of written notice from Sublessor specifying lhe default;
                            (b) Subtessee•s failure to perfonn any obligation, covenant, agreement, tenn, or condition contained or referred to in this
   Sublease;
                            (c) Sublessee•s failure to perfonn any obligation, covenant, agreement. term, or condition contained or referred 10 in lhe
   Master Lease which is applicable to Sublessee;
                            (e) Sublessee attempts to sell. assign, transfer or encumber any of I.he Solar Equipment;
                            (0 Any levy, seizure, or attachment of or upon the Solar Equipment;
                            (g) Sublessee or Sublessor becomes insolvent or makes an assignment for the benefit of creditors;
                            (h} A petilioo is filed by or against Sub lessee or Sublessor under lhe Bankruptcy Code and in the event of a.'1 involuntary
   petition, if such case is not dismissed within sixty (60) days after the filing thereof;
                            (i) A Receiver, Trustee, Conseivator, or Liquidator is appointed for Sublessee or Sublessor either with or without the
   application and consent ofSublessee or Sublcssor, as applicable;
                            {j) Any statement, representation or warranty furnished by Sublessce or Sublessor in relation to this Sublease shall be
   untrue or unperformed in any material respect;
                            (k) Subless-ee or Sublessor breaches any of the tenns of any loan or credit agrmnent, or defaults thereunder, or if the
   condition ofSublessee's affairs shall so change as to, in Sublessor's good faith opinion, place the Solar Equipment in jeopardy or render
   Sublessce's continued pcrfonnanceofthis Sublease improbable.

                14.         REMEDIES. Upon the occurrence of any event of default by Sublessee, Sub lessor (a) may declare each and every
   obligation of Sublessee to Sublessor under this Sublease immediately due and payable and recover lhe balance of rents and charges due under lhis
   Sublease; (b) may take immediate possession of the Solar Generators and enter upon Sublessec's premises and remove the Solar Generators; (c)
   shall be entitled to all collection costs, costs of repair, maintenance or rehabilitation of the Solar Generators, and reasonable attorney's fees and
   out-of.pocket expenses; and/or (d) terminate the Sublease. No failure on the part of Sublessor to exercise, and no delay in exercising, any right or
   remedy hereunder shall opcmte as a waiver thereof.
                IS.         OWNERSHIP; PERSONAL PROPERTY. The Solar Equipment is, and shall at all times be and remain the sole and
   exclusive property or Lessor, and Suhlcssee shall have no right., tide or interest therein or thereto, except as provided in !his Sublease. The Solar
   Equipment is, and at all times shall remain, personal property notwithstanding that the Solar Equipment or any item thereof may be in any
   manner affixed or attached to or imbedded in, or permanent by resting upon real property or any improvement thereof or attached in any manner
   to what is pennanent If requested by Sublessor at any time during the Tenn with respect to any item of Solar Equipment, Sublessee witl obtain
   and deliver to Sublessor waivers of mechanic's liens or similar liens in recordable fonn, satisfactoiy to Sublessor, from all persons claiming any
   interest in the real property on which such item is installed or located. Sublessee hereby assigns to Subtessor all rights of Sublcssee to Solar
   Equipment which may be or become fixtures within the meaning of California Commercial Code Section 10309 or any similar provision of law.
   So long as Sublessee shall not be in default and fully perfonns all of its obligations hereunder, Sublessor will nol interfere with the quiet
   enjoyment of the Solar Equipment by Sublessee.
                16.         ABATEMEm' AND OFFSET. Sublessce shall not be entitled to any abatement of rent or offset due to the performance
   or lack of performance of the Solar Equipment. This Sublease shall not tenninate nor the respective obligations or Sub lessor or Sublessee be
   otherwise affected, nor shall Sublcssor have any liability whatsoever to Sublessee, by reason of nny defect in or damage to or loss or destruction
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 6 of 29 PageID 73




   of any or alt iti.:m;; l•f Solar Fqt1ipnwnt frum wh:lt'-'V'-'f t;1w;i.:, induding without fimita!1on, any pmhihition, cnmrn.:1cial lhi.;.umiun or
    unpr.:c!itability of Suhks~<.'c's tbc or the So!ar Equipm..:nt or any item th..:n:nC nr the intcrfo:n:nc,.: with sm:h me by any f;O\c1mncnc person llf
   coq1u1~1ti01L Suhk.ss::c ~pccilic11iy ad,nnwk,li;:cs th..: foregoing as Subkssc\:·s l<.~pnnsihility umkr the !cntb ;md n1mlH1ons nftla.;. Suhka.,::,
                  17.         TAX DElllJCI IO~S AND CllEL)l'I S. Suhb;sllf :1sstunts no liability and makes no rqm.:scn1atiun as to tl1s: tn:atmenl
   of the rental pa:.,mc111s mad,: hcn:und-:r by :my k,kr-.1!, ~tate or t,ica\ 1:ixing aut!writy, rwr do,:.s Subkssm a:,.stm1e :my li:thil1ty for, or guai~mty. th.:
   ,1vaibbility of lax lll.'.ndits n:bting to this S11hka~e. Any and :ill solar t:1x credits and :1pp!icah!e cqui1m1s:tH dqm;,:iuti(!!l bdnng hl Lessnr ar.d an:
   not p:b~<.'tl through !o Suh!c~\ce
                  IS.          NOTICES. ,\ny writh:n nntice m drn1;md u111kr this Sahka\c: m::iy be given !n a party by m1ilnig, faxing, cnui!tng: it or
   ddivs:ring it by hand In sm:h pany al ih ;uldr..:,;s si:t forth haein, or ;n such addn::ss as sm.;h paity m,1y provide in writing from time to timi:. Nntii::l'
   or dl:maml ~o 1m1vidl.'d shall h,: deemed gi\.<.71 when ckpo51!<'d m the t'nik'tl States 111:11] duly addn:ss,>tl and with [Xh!.::igc pr,:,p;mL or on the d:l!e
   success ill] tr.ms:nis~ion of the fax or email ts rnn!irmctl
                 19.          THIRD l'ARTY UE;\EFICL\RY Lcs,;nr is a third•pany lknclki:iry to this Lc:bc and is cmitkd to th:: rights and
   bcn::rits hc11:umkr and may enforce the prnvi,;ions hcn:of as if it were a p:trty hacto
                 20.          1\IISCELLA.~EOUS. ,\H obligations nr Subk:iS<'C, if more than one pi.TS@ or entity. shall he joim and si:vcraL This
   Subk::tse shall bi: binding upon the p:111ii:s, their successors and :issigns. No prm-isinn which may be deemed uncnfon:l."ahk shall in :my \~ay
   imatid:i:c any 1>ther prnvisinn or provisions, :ill of which shal! remain in full force arnl dfoct. All p:11~1g,rnph heading,; arc inscrti:d for reforrnce
   JlUrJRhCS only .ind sha!! not all~ct tin.• int-:qin:!atiort or m\.":ming of this Agn.,::mcnt This Suhkase and the Mast::r L::as,: cnnstilule th,: entire
   contract bctweL11 the JKHtii.:s with regard to tl1e :mbj..:,;;1 maller hereof, are th,: linal expn::;;;ion or agn::c:mi:nt with rcsp.,-ct thereto and superset!:: al!
   prior oral or writ\l.:n discussions or agic:.:mcnts. ·111en; an; no Suhknsc 1emis whid1 arc n,ll rnnt;iinctl ht.'1dn or in the Master L<.';!~C- 111is Subkase
   may not be mmlilicd or amemkd ia any way. c.xcq11 by a writing signed by both Subkssor and Subksjt..'1.:, Tim,: is of the essence in this Subkase
   am! e:JCh :md a!! of its provision~. ·11115 Suhkasc sh:i!l be interprctt:d, consuucd mat'or cnfon:i;d puriai:mt to !he !Jws nr the Srntc of t-a!ifomi:i,
   'fl1i:. Subka;;:e may I}",: e,\,:cutnl in any number of cmmt,:rv:m~. c:1ch nf which sh::d! be :it1 origin:tl but :it! of which tngelht'r sh:11! ccm,titutc: one
   instrnmenl.

   TIIIS SlJOLEASE IS NON•CA'.'-.'CEI.LABLE FOR TIIE TERM INDICATED ABOVE. SUHLESSEE'S 0111.JGATION TO PAY RENT
   A'.'ID ANY OTIIER A~tOUNTS OWING lll-:REUNllER IS ABSOLUTE AND UNCONlllTIONAL IN ALL EVENTS.

                            IN WI rNESS W[IER[OF, th<.: p;mb hav:: exccut-:d this agn:c1111..1ll as ofth,: da!c- first written above:


   SUB! J'.SSOR:                                                                           SlJOlTSSEE

   DC SOLAR DISTR!BlJl ION, ir,,;c a        <                                              INTFRNAT!ONAl SPHJl\V,\ Y CORPORATION,                       :i
   Ca!ifomia c: '11:Hio11                                                                  Fbrida {\irporatll\11




   Byt
   lts;
                     we-
             President
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 7 of 29 PageID 74




                                            SCHEDULE A

                                          (Solar Equipment)

     DC Solar to provide ISC 500 units, seriaVvin numbers provided as they become available
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 8 of 29 PageID 75




                                         EXHIBIT A
                                   ACCEPTANCE CERTIFICATE


   Sublessee hereby acknowledges that the Solar Generators identified on Table I attached hereto have been delivered
   to Sublessee at the location identified below. Each Solar Generator has been tested and inspected by Sublessee,
   found to be in good working order, and is accepted by Sublessee in accordance with the Sublease as of the date
   indicated below.



   Delivery Location:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   Acceptance Date:, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




   IN WITNESS WHEREOF, the undersigned has executed this Acceptance Certificate as of the day and year set forth
   above.




   By:._ _ _ _ _ _ _ _ _ _ _ _ __

   Printed Name:, _ _ _ _ _ _ _ _ _ _ _ __

   Title:._ _ _ _ _ _ _ _ _ _ _ _ _ __
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 9 of 29 PageID 76




                                   TABLE I
                                      TO
                                  EXHIBIT A


          MAKE/MODEL            SERIAL NUMBER    I         NOTES
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 10 of 29 PageID 77




                                                 EXHIBIT A
                                           ACCEPTANCE CERTIFICATE


     Sublessee hereby acknowledges that the Solar Generators identified on Table I attached hereto have been delivered
     to Sublessee at the location identified below.




     Delivery Location: _ ____,R
                               '--'-1"·c'""
                                       "hn,,.,1c.: .01::.:.;1d::. . :. :R=ac=-=ec:.;wc:a. Ly_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     Acceptance Date: _ _l_/_1_<J_/_1_~_-______________________



     IN WITNESS WHEREOF, the undersigned has executed this Acceptance Certificate as of the day and year set forth
     above.




         -t-)/2,
    By:~-- ))
                                               r-:,
                       '7:J-c fl n r 1 J   .
                                                              I

    Printed Name:                              .b / C,:i ,:..( 1-0- -
                r./7     .. '    ·..l
    Title;· ,, r- "'-,, 1 c:Cr 1, :r
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 11 of 29 PageID 78




                                        TABLE 1
                                             TO
                                      EXHIBIT A


          MAKI: MODI:!.    I         Sl: RIAI. NUMl3LR   I   NOl LS

                               4HXbs1720JC196540
                               4HXbs1720JC196554
                               4HXbs1720JC196571
                               4HXbs1721JC196465
                               4HXbsl 721JC196479
                               4HXbsl 721JC196482
                               4HXbs1721JC196496
                               4HXbsl 721JC196501
                               4HXbs1721JC196515
                               4HXbsl721JC196532
                               4HXbs1721JC196546
                               4HXbs1721JC196563
                               4HXbs1721JC196577
                               4HXbsl 721JC196613
                               4HXbs1722JC196474
                               4HXbs1722JC196488
                               4HXbs1722JC196491
                               4HXbsl 722JC196507
                               4HXbs1722JC196510
                               4HXbs1722JC196524
                               4HXbsl 722JC196541
                               4HXbsl722JC196572
                               4HXbs1722JC196586
                               4HXbs1722JC196605
                               4HXbs1722JC196622
                               4HXbs1723JC196466
                               4HXbs1723JC196497
                               4HXbs1723JC196502
                               4HXbs1723JC196516
                               4HXbs1723JC196564
                               4HXbs1723JC196581
                               4HXbs1723JC196600
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 12 of 29 PageID 79




                            4HXbs1724JC196475
                            4HXbsl724JC196492
                            4HXbs1724JC196556
                            4HXbs1724JC196590
                            4HXbs1724JC196606
                           4HXbs1724JC196623
                           4HXbs1725JC196484
                           4HXbs1725JC196503
                           4HXbs1725JC196520
                           4HXbs1725JC196551
                           4HXbs1725JC196601
                           4HXbs1726JC196476
                           4HXbs1726JC196509
                           4HXbs1726JC196512
                           4HXbs1727JC196485
                           4HXbs1727JC196499
                           4HXbs1727JC196504
                           4HXbs1727JC196518
                           4HXbs1727JC196521
                           4HXbs1727JC196583
                           4HXbs1727JC196597
                           4HXbs1727JC196602
                           4HXbs1728JC196530
                           4HXbs1728JC196589
                           4HXbs1728JC196592
                           4HXbs1728JC196608
                           4HXbsl729JC196469
                           4HXbs1729JC196472
                           4HXbs1729JC196486
                           4HXbs1729JC196505
                           4HXbs1729JC196522
                           4HXbs1729JC196536
                           4HXbs1729JC196567
                           4HXbs172XJC196495
                           4HXbs172XJC196545
                           4HXbs172XJC196562
                           4HXbs172XJC196576
                           4HXbs172XJC196593
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 13 of 29 PageID 80




                            4HXSC1720FC178964
                            4HXSC1720FC179029
                            4HXSC1720FC179032
                            4HXSC1720FC179063
                            4HXSC1720FC179130
                            4HXSC1720FC179144
                            4HXSC1721FC178987
                            4HXSC1721FC178990
                            4HXSC1721FC179024
                            4HXSC1721FC179038
                            4HXSC1721FC179086
                            4HXSC1721FC179105
                            4HXSC1721FC179122
                            4HXSC1723FC179011
                            4HXSC1723FC179154
                            4HXSC1724FC179003
                            4HXSC1724FC179051
                            4HXSC1725FC178975
                           4HXSC1726FC178970
                           4HXSC1726FC178984
                           4HXSC1726FC179150
                           4HXSC1727FC179030
                           4HXSC1727FC179089
                           4HXSC1727FC179125
                           4HXSC1728FC178954
                           4HXSC1728FC179117
                           4HXSC1728FC179134
                           4HXSC1729FC179157
                           4HXSC172XFC179099
                           4HXSC172XFC179104
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 14 of 29 PageID 81




                                         EXHIBIT A
                                   ACCEPTANCE CERTIFICATE


  Sublessee hereby acknowledges that the Solar Generators identified on Table I attached hereto have been delivered
  to Sublessee at the location identified below.




  Delivery Location:_ - --'F:.. .;o:c:n:.:;ta::.:n-=-a=----
                                                     =      -- - - - - - - - - - -- - - - - -- - - - - - --

  Acceptance Date:_



  IN WITNESS WHEREOF, the undersigned has executed this Acceptance Certificate as of the day and year set forth
  above.




  By:_--c-,/~-~-;}
                ~
                -?,<_a~
                     - r_--~-~--:c__
                                 _. _ ..   __

  Printed Name: _ _   ¼"'-"---~-~- -4_/,_¼_e:_,-,
                                               __ __ _
  Title: _ _ _:J,,
              _r<:_~'-'-~_,,,_-f-
                               ____        ___ _
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 15 of 29 PageID 82




                                             TABLE 1
                                                     TO
                                         EXHIBIT A


                                                                       I
         \ I \ I, I_ \ ! O [)EL        sI   I{ I \ I :,,,; l \!BI- R       '\ 0 f I. s
                                                                       I



                                  4HXSC1720FC178995
                                  4HXSC1720FC179001
                                  4HXSC1720FC179077
                                  4HXSC1722FC178951
                                  4HXSC1722FC178979
                                  4HXSC1722FC179033
                                  4HXSC1722FC179047
                                  4HXSC1722FC179095
                                  4HXSC1722FC179114
                                  4HXSC1723FC179008
                                  4HXSC1723FC179087
                                  4HXSC1723FC179106
                                  4HXSC1723FC179137
                                  4HXSC1723FC179140
                                  4HXSC1724FC178952
                                  4HXSC1724FC178983
                                  4HXSC1724FC179079
                                  4HXSC1725FC178992
                                  4HXSC172SFC179060
                                  4HXSC1725FC179155
                                  4HXSC1726FC179049
                                  4HXSC1726FC179097
                                  4HXSC1726FC179116
                                  4HXSC1726FC179133
                                  4HXSC1727FC178962
                                  4HXSC1727FC179027
                                  4HXSC1727FC179111
                                  4HXSC1727FC179139
                                  4HXSC1728FC178971
                                  4HXSC1728FC179084
                                  4HXSC1728FC179151
                                  4HXSC1729FC178977
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 16 of 29 PageID 83




                           4HXSC1729FC178980
                           4HXSC1729FC179059
                           4HXSC1729FC179076
                           4HXSC1729FC179093
                           4HXSC1729FC179112
                           4HXSC1729FC179126
                           4HXSC172XFC179006
                           4HXSC172XFC179054
                           4HXSC172XFC179068
                           4HXSC172XFC179085
                           4HXSC1720FC178978
                          4HXSC1720FC179080
                          4HXSC1720FC179094
                          4HXSC1720FC179113
                          4HXSC1721FC178973
                          4HXSC1721FC179041
                          4HXSC1721FC179069
                          4HXSC1721FC179072
                          4HXSC1722FC178996
                          4HXSC1722FC179050
                          4HXSC1722FC179064
                           4HXSC1722FC179078
                           4HXSC1722FC179081
                           4HXSC1722FC179128
                          4HXSC1723FC178974
                          4HXSC1723FC179073
                          4HXSC1723FC179090
                          4HXSC1723FC179123
                          4HXSC1724FC179020
                          4HXSC1724FC179048
                          4HXSC1724FC179082
                          4HXSC1724FC179096
                          4HXSC1724FC179115
                          4HXSC1724FC179132
                          4HXSC1725FC179026
                           4HXSC1725FC179043
                           4HXSC1725FC179091
                           4HXSC1725FC179107
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 17 of 29 PageID 84




                           4HXSC1726FC178953
                           4HXSC1726FC179035
                           4HXSC1726FC179066
                           4HXSC1726FC179083
                          4HXSC1726FC179102
                          4HXSC1727FC179108
                          4HXSC1728FC178968
                           4HXSC1728FC179019
                          4HXSC1728FC179053
                          4HXSC1728FC179070
                           4HXSC1728FC179103
                          4HXSC1728FC179120
                          4HXSC1728FC179148
                          4HXSC1729FC178994
                          4HXSC1729FC179045
                          4HXSC172XFC179023
                          4HXSC172XFC179037
                          4HXSC172XFC179071
                           4HXSC172XFC179121
                          4HXSC172XFC179135
                          50L2E2220FW001131
                           SOL2E2221FW001137
                           50L2E2221FW001140
                           50L2E2222FW001132
                           SOL2E2223FW001138
                           SOL2E2224FW001133
                           50l2E2225FW001139
                           SOL2E2226FW001134
                           SOL2E2228FW001135
                           SOL2E222XFW001136
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 18 of 29 PageID 85




                                                                 EXHIBIT A
                                                           ACCEPTANCE CERTIFICATE


 Sublessee hereby acknowledges that the Solar Generators identified on Table 1 attached hereto have been delivered
 to Sublessee at the location identified below.




 Deli very Location:             -     ---=K=a=nsas Speedwa.v..._ _ _ _ _ _ _ __ _ _ _ _ _ _
                                            ~)
                                             /                           ..             {C}   __,__··
                                                                                                    )   ,._,   ; ·   ,-7,
 Acceptance Date:_                              '        C{ , j '.\ 1,l.i.:{~_\,_.._ _~ _           1   u             Y. - -- - - - - --   -   --   --
                                                                                   /~
                                                                               I    \
                                                                               I    !


 IN WITNESS WHEREOF, the undersigned has executed this Acceptance Certificate as of the day and year set forth
 above.




              ,,----- -   )

          /                     /J          \
 By:_ L t,· .{ :\. ._ L                 /. .JL-- ~- - - - - -
 Printed Name:                YA:TJ2i       C.~ ( , ,               WA£1--Tr~
 Title:              P·,c \
                          fv<
                                     ,. -
                                J . · ) ~_
                                                    --
                                                            -   -    -        - - --
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 19 of 29 PageID 86




                                       TABLE 1
                                               TO
                                      EXIDBITA


       MAKE/MODEL            SERIAL NUMBER                               NOTES
      Hybrid Generator     4HXSC1720FC179127
      Hybrid Generator     4HXSC1721FC179119
      Hybrid Generator     4HXSC1722FC179002
      Hybrid Generator     4HXSC1722FC179131
      Hybrid Generator     4HXSC1724FC179065
      Hybrid Generator     4HXSC1724FC179101
      Hybrid Generator     4HXSC1725FC178989
      Hybrid Generator     4HXSC1726FC178967
      Hybrid Generator     4HXSC1727FC178993
     EV Charging Station   4HXSC1727FC179044
      Hybrid Generator     4HXSC1727FC179061
      Hybrid Generator     4HXSC1727FC179092
      Hybrid Generator     4HXSC1729FC179062
      Hybrid Generator     4HXSC172XFC178972
      Hybrid Generator     4HXSC172XFC179040
        Light Tower        50L2E2220FW001050
        Light Tower        50L2E2220FW001064    Broken panel frame, bent jack
         light Tower       S0L2E2220FW001078
        Light Tower        50L2E2220FW001081        Bent jack
        Light Tower        50L2E2220FW001095
         Light Tower       50L2E2220FW001100        Broken panel frame
        Light Tower        50L2E2220FW001114
        Light Tower        50L2E2220FW001128
         Light Tower       50L2E2221FW001039
        Light Tower        S0L2E2221FW001056
        Light Tower        S0L2E2221FW001073
         LightTower        S0L2E2221FW001087
        Light Tower        50L2E2221FW001090        Broken panels and panel frames
        Light Tower        50L2E2221FW001106
         Light Tower       S0L2E2221FW001123
        Light Tower        50L2E2222FW001048
        Light Tower        S0L2E2222FW001051    Bent fender
         Light Tower       50L2E2222FW001065
         Light Tower       50L2E2222FW001079    Bent jack
        Light Tower        S0L2E2222FW001082    Broken panel frame
         Light Tower       S0L2E2222FW001096
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 20 of 29 PageID 87




        Light Tower    SOL2E2222FW001101   Bent fender
        Light Tower    SOL2E2222FW001115
        Light Tower    SOL2E2222FW001129
        Light Tower    SOL2E2223FW001043
        Light Tower    SOL2E2223FW001057
        light Tower    SOL2E2223FW001060   Bent fender, bent jack
        Light Tower    SOL2E2223FW001074
        light Tower    SOL2E2223FW001088   Bent jack
        Light Tower    SOL2E2223FW001091
        light Tower    SOL2E2223FW001107   Broken panel frame
        Light Tower    SOL2E2223FW001110   Bent fender, broken light mast
        Light Tower    SOL2E2223FW001124
        Light Tower    SOL2E2224FW001004   Bent fender
        light Tower    SOL2E2224FW001049   Broken panels, broken panel frames
        light Tower    SOL2E2224FW001052
        light Tower    SOL2E2224FW001066   Broken panel frame
        Light Tower    SOL2E2224FW001083
        Light Tower    SOL2E2224FW001097
        Light Tower    SOL2E2224FW001102
        light Tower    SOL2E2224FW001116
        Light Tower    SOL2E2225FW001058   Broken panels, broken panel frames
        Light Tower    SOL2E2225FW001061   Bent fender
        Light Tower    SOL2E2225FW001075   Bent fender, broken panel frame
        Light Tower    SOL2E2225FW001089
        Light Tower    SOL2E2225FW001092
        Light Tower    SOL2E2225FW001108
        Light Tower    SOL2E2225FW001111
        light Tower    SOL2E2225FW001125   Bent jack
        Light Tower    SOL2E2226FW001067
        Light Tower    SOL2E2226FW001070
        Light Tower    SOL2E2226FW001084
        Light Tower    SOL2E2226FW001098   Broken tail light
        Light Tower    SOL2E2226FW001103   Bent jack
        Light Tower    50L2E2226FW001117
        light Tower    50L2E2226FW001120
        light Tower    SOL2E2227FW001059   Bent fender, broken panel frame
        Light Tower    50L2E2227FW001062
        Light Tower    50L2E2227FW001076
        Light Tower    SOL2E2227FW001093   Bent jack
        Light Tower    SOL2E2227FW001109
        Light Tower    50L2E2227FW001112
        Light Tower    50L2E2227FW001126
        Light Tower    SOL2E2228FW001054
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 21 of 29 PageID 88




       Light Tower    SOL2E2228FW001068   Bent jack
       Light Tower    SOL2E2228FW001071
       Light Tower    SOL2E2228FW001085
       Light Tower    SOL2E2228FW001099   Broken panel frame
       Light Tower    SOL2E2228FW001104   Broken panel frame
       Light Tower    SOL2E2228FW001118
       light Tower    SOL2E2228FW001121   Bent jack
       Light Tower    SOL2E2229FW001063
       Light Tower    SOL2E2229FW001077   Bent fender, broken jack handle, broken tail light
       Light Tower    SOL2E2229FW001080   Bent fender
       light Tower    SOL2E2229FW001094
       Light Tower    SOL2E2229FW001113   Broken panel
       Light Tower    SOL2E2229FW001127
       Light Tower    SOL2E2229FWD01130
       Light Tower    SOL2E222XFWD01055
       light Tower    SOL2E222XFW001069   Bent jack
       Light Tower    50L2E222XFW001072   Bent jack
       Light Tower    SOL2E222XFW001086
       Light Tower    50L2E222XFW001105
       Light Tower    SOL2E222XFW001119   Bent fender
       Light Tower    SOL2E222XFWOD1122
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 22 of 29 PageID 89




                                                       EXHIBIT A
                                                 ACCEPTANCE CERTIFICATE


 Sublessee hereby acknowledges that the Solar Generators identified on Table I attached hereto have been delivered
 to Sublessee at the location identified below.




 Delivery Location: ------'-'M=i=cl=1iCQg=ancc..=..cln'""te=r=n=at""ioa.an;.;aaaa..l.aa.S""pea.aea.aad"'"w'""a.._y_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 Acceptance Date:_ _ _[_•                      _1_'1_ ,_ l_o
                                                           ______________________

 IN WITNESS WHEREOF, the undersigned has executed this Acceptance Certificate as of the day and year set forth
 above.




 By: ~                ~

 Printed Name:       't...   \ c:;:...G.--   ?,r ~ ..-. --..----
 Title: _   _.f_r._e_,_.___""°'
                            _.T _:>...._ ___
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 23 of 29 PageID 90




                                  TABLE 1
                                       TO
                                 EXHIBIT A




                          4HXSC1720FC178981
                          4HXSC1728FC178985
                          4HXSC1724FC178997
                          4HXSC1726FC178998
                          4HXSC1721FC179010
                          4HXSC1729FC179031
                          4HXSC1728FC179036
                          4HXSC1723FC179042
                          4HXSC1725FC179074
                          4HXSC1728FC179098
                          4HXSC1725FC179110
                          4HXSC1721FC179136
                          4HXSC1725FC179141
                          4HXSC1727FC179142
                          4HXSC1726FC179147
                          4HXbs1727JC196471
                          4HXbs 1728JC196477
                          4HXbs1728JC196480
                          4HXbs172XJC196481
                          4HXbs1724JC196489
                          4HXbsl 726JC196493
                          4HXbs1728JC196494
                          4HXbsl 725JC196498
                          4HXbs172XJC196500
                          4HXbsl 720JC196506
                          4HXbsl 724JC196508
                          4HXbs1729JC196519
                          4HXbsl 720JC196523
                          4HXbsl 72XJC196531
                          4HXbsl 725JC196548
                          4HXbsl 729JC196553
                          4HXbsl 726JC196560
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 24 of 29 PageID 91




                          4HXbsl 729JC196570
                          4HXbsl 723JC196578
                          4HXbs172XJC196609
                          4HXbs1726JC196610
                          4HXbs1720JC196618
                          4HXbsl 722JC196619
                          4HXSC1729FC178963 Broken Solar Panel Brackets
                          4HXSC1722FC178965
                          4HXSC172XFC178969
                          4HXSC1722FC178982
                          4HXSC1723FC178988
                          4HXSC1723FC178991
                          4HXSC1726FC179004
                          4HXSC1721FC179007
                          4HXSC1725FC179009
                          4HXSC1722FC179016
                          4HXSC1728FC179022
                          4HXSC1729FC179028
                          4HXSC1724FC179034
                          4HXSC1723FC179039
                          4HXSC1726FC179052
                          4HXSC1725FC179088
                          SOL2E2227FW001000 Broken Solar Panel Bracket
                          SOL2E2229FW001001 Broken Bracket For Jack/ Broken Solar Panel Bracket
                          SOL2E2220FW001002 Broken Bracket For Jack
                          SOL2E2226FW001005 Broken Solar Panel Bracket
                          SOL2E2228FW001006
                          SOL2E222XFW001007
                          SOL2E2221FW001008 Broken Solar Panel Bracket/ Right Fender Damage
                          SOL2E2223FW001009 Broken Bracket For Jack
                          SOL2E222XFW001010 Broken Solar Panel Bracket
                          SOL2E2221FW001011
                          1U92E2223FW001012 Broken Solar Panel Bracket
                          SOL2E2225FW001013 Broken Solar Panel Bracket
                          SOL2E2227FW001014
                          SOL2E2229FW001015
                          SOL2E2220FW001016
                          SOL2E2222FW001017 Broken Solar Panel Bracket


                                                                     ®.&',
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 25 of 29 PageID 92




                          S0L2E2224FW001018
                          S0L2E2226FW001019   Broken Solar Panel Bracket I Broken Bracket For Jack
                          S0L2E2222FW001020    Broken Solar Panel Bracket/ Broken Bracket For Jack
                          S0L2E2224FW001021   Broken Solar Panel Bracket/ Broken Bracket For Jack
                          S0L2E2226FW001022   Broken Solar Panel Bracket
                          S0L2E2228FW001023   Broken Bracket For Jack
                          S0L2E222XFW001024   Broken Solar Panel Bracket
                          S0L2E2221FW001025
                          S0L2E2223FW001026   Two Lights Are Broke And Two Lights Are Missing
                          S0L2E222SFW001027   Broken Bracket For Jack
                          S0L2E2227FW001028   Broken Solar Panel Bracket/ Broken Bracket For Jack
                          S0L2E2229FW001029   Broken Solar Panel Bracket
                          SOL2E2225FW001030   Broken Solar Panel Bracket
                          S0L2E2227FW001031
                          S0L2E2229FW001032
                          S0L2E2220FW001033   Major Damage To Frame For Lights
                          SOL2E2222FW001034   Major Damage To Frame For Solar Panels And Lights
                          S0L2E2224FW001035
                          SOL2E2226FW001036   Broken Solar Panel Brackets And Solar Panels Missing
                          SOL2E2228FW001037   Broken Solar Panel Brackets
                          SOL2E222XFW001038   Broken Solar Panel Bracket / Broken Bracket For Jack
                          SOL2E2228FW001040   Broken Solar Panel Bracket
                          S0L2E222XFW001041
                          SOL2E2221FW001042   BrokenBracketForJack
                          SOL2E2225FW001044   Broken Solar Panel Brackets
                          SOL2E2227FW001045   Broken Solar Panel Bracket/ Broken Bracket For Jack
                          SOL2E2229FW001046   Broken Solar Panel Brackets
                          SOL2E2220FW001047   Broken Solar Panel Brackets
                          S0L2E2226FW001053
                          SOL2E2222FW001003   Broken Solar Panel Brackets / Broken Bracket For Jack
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 26 of 29 PageID 93




                                       EXHIBIT A
                                 ACCEPTANCE CERTIFICATE


 Sublessee hereby acknowledges that the Solar Generators identified on Table I attached hereto have been delivered
 to Sublessee at the location identified below.




 Delivery Location: --~T=a~lla=d~e=g=a=S=up=e=r=sp'-"e=ed~w"'"a""y'---------- - - - - - - - - - - - -

 Acceptance Date:_                         __,~ o~l 'i
                       ___.l__.l.;.,__q__._(2       -    - -- - - - - -- - -
 IN WITNESS WHEREOF, the undersigned has executed this Acceptance Certificate as of the day and year set forth
 above.




 By: td~rfJJ&
 Printed Name:       W. GRANT LYNCH. JR.

 Title:     C..u_~( rJA.<9."\
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 27 of 29 PageID 94




                                         TABLE 1
                                              TO
                                        EXHIBIT A


        i\l:\Ku;-..10I>EL   I         SERIAL Nt JMBI:R   I   :-.:m ES

                                4HXSC1724FC178966
                                4HXSC1728FC178999
                                4HXSC1728FC179005
                                4HXSC1729FC179014
                                4HXSC1720FC179015
                                4HXSC1724FC179017
                                4HXSC1726FC179018
                                4HXSC1721FC179055
                                4HXSC1727FC179058
                                4HXSC1727FC179075
                                4HXSC1722FC179100
                                4HXSC172XFC179118
                                4HXSC1725FC179124
                                4HXSC1729FC179143
                                4HXSC1722FC179145
                                4HXSC1724FC179146
                                4HXSC172XFC179149
                                4HXSC172XFC179152
                                4HXSC1721FC179153
                                4HXbs1725JC196467
                                4HXbs1727JC196468
                                4HXbsl 725JC196470
                                4HXbsl 720JC1964 73
                                4HXbs172XJC196478
                                4HXbs1723JC196483
                                4HXbsl 720JC196487
                                4HXbsl 724JC196511
                                4HXbs1728JC196513
                                4HXbsl 72XJC196514
                                4HXbs1725JC196517
                                4HXbs1726JC196526
                                4HXbs1728JC196527
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 28 of 29 PageID 95




                          4HXbs172XJC196528
                          4HXbs1721JC196529
                          4HXbsl 723JC196533
                          4HXbsl 725JC196534
                         4HXbsl 727JC196535
                         4HXbs1720JC196537
                         4HXbs1722JC196538
                         4HXbsl 724JC196539
                         4 HXbs l 724JC196542
                         4HXbs1726JC196543
                         4HXbs1728JC196544
                         4HXbs1723JC196547
                         4HXbs1727JC196549
                         4HXbs1723JC196550
                         4HXbs1727JC196552
                         4HXbsl 722JC196555
                         4HXbsl 726JC196557
                         4HXbsl 728JC196558
                         4HXbs172XJC196559
                         4HXbs1728JC196561
                         4HXbsl725JC196565
                         4HXbsl72 7JC196566
                         4HXbs1720JC196568
                         4HXbs1722JC196569
                         4HXbsl 724JC1965 73
                         4HXbs1726JC196574
                         4HXbs1728JC196575
                         4HXbsl 725JC196579
                         4HXbs1721JC196580
                         4HXbs1725JC196582
                         4HXbs1729JC196584
                         4HXbs1720JC196585
                         4HXbsl 724JC196587
                         4HXbsl 726JC196588
                         4HXbsl 726JC196591
                         4HXbsl 721JC196594
                         4HXbs1723JC196595
                         4HXbs1725JC196596
Case 6:19-cv-01624-CEM-LRH Document 1-4 Filed 08/22/19 Page 29 of 29 PageID 96




                         4HXbs1729JC196598
                         4HXbs1720JC196599
                         4HXbs1729JC196603
                         4HXbs1720JC196604
                         4HXbs1726JC196607
                         4HXbs1728JC196611
                         4HXbs172XJC196612
                         4HXbs1723JC196614
                         4HXbs172SJC196615
                         4HXbs1727JC196616
                         4HXbs1729JC196617
                         4HXbs1729JC196620
                         4HXbs1720JC196621
                         4HXSC1727FC178976
                         4HXSC172XFC178986
                         4HXSC1729FC179000
                         4HXSC1725FC179012
                         4HXSC1727FC179013
                         4HXSC1726FC179021
                         4HXSC1723FC179025
                         4HXSC1720FC179046
                         4HXSC1723FC179056
                         4HXSC1725FC179057
                         4HXSC1728FC179067
                         4HXSC1729FC179109
                         4HXSC1724FC179129
                         4HXSC1725FC179138
                         4HXSC1727FC179156
                         4HXbs1720JC196490
                         4HXbs1724JC196525
